Citation Nr: 1815413	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for loss of balance, to include as due to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1951 to October 1953.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2017 correspondence, the Veteran's representative stated that the Veteran wanted to have a hearing before a Decision Review Officer (DRO).  Although the Veteran has not been afforded a DRO hearing, this decision grants the benefit being sought; therefore, the Veteran is not prejudiced by not having a DRO hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

It is reasonably shown by the record that the Veteran's loss of balance is related to his service-connected bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

Service connection for loss of balance, to include as due to service-connected bilateral hearing loss and tinnitus, is warranted.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.§§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist in this matter.

II.  Legal Criteria, Factual Background, Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for loss of balance, which he contends is related to his service-connected bilateral hearing loss.  The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's loss of balance is proximately due to or the result of his service-connected bilateral hearing loss and tinnitus. 

VA treatment records that show that the Veteran has sought treatment for loss of balance and been given a diagnosis of vertigo.  The Veteran is also service-connected for bilateral hearing loss and tinnitus.  

In November 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed loss of balance.  He reported that his loss of balance problems began in 2009.  After a physical examination of the Veteran, the VA examiner opined that the Veteran's loss of balance was not caused by or a result of his bilateral hearing loss.  The VA examiner explained that loss of balance could be caused by multiple conditions, including but not limited to problems of the inner ear of the brain, age, or from taking certain medications.  The VA examiner also stated that the Veteran's loss of balance might be associated with hearing loss and tinnitus in Meniere's syndrome, but it was not caused by the hearing loss itself.  

Although the November 2011 VA examiner did not comment on whether the Veteran has Meniere's syndrome, the examiner does acknowledge that loss of balance is associated with hearing loss and tinnitus.  As noted above, the Veteran is service-connected for bilateral hearing loss and tinnitus.  Therefore, the Board resolves any reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that entitlement to service connection for loss of balance is warranted.  


ORDER

Service connection for loss of balance, to include as due to service-connected bilateral hearing loss and tinnitus, is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


